Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with C. James Bushman on 04/28/2022.
The claims have been amended as follows:
In claim 1, in line 7 “laterally” has been deleted and in line 8 “by gravity flow” has been deleted.
The following is an examiner’s statement of reasons for allowance: Independent claim 1 is now deemed to distinguish over all of the prior art and notably the previously applied Hoffman et al and Burney Non-Patent Literature publications for reasons of record concerning structural and functional relationship of pretreatment and holding tanks and drip irrigation system. The claim amendments were for the purpose of obviating 35 U.S.C. 112 (a) issues by deleting text arguably not clearly supported in the Specification.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
JWD
05/03/2022
/JOSEPH W DRODGE/           Primary Examiner, Art Unit 1778